Mb. Justice Aldrby
delivered the opinion of the court.
Manuel García Quiñones and Juan Quirós Díaz were charged by the District Attorney of Bayamón with the offense of conspiring to defraud Justo Brañuelas of his property, and, having been convicted by that court of said offense, they took the present appeal. They contend that the judgment appealed from is erroneous because the facts proved do not show in any way, beyond a reasonable doubt, that the defendants committed the crime of conspiracy of which they have been convicted; and accordingly they ask to be discharged. The Prosecuting Attorney (Fiscal) of this court is in agreement with that contention of the appellants and that we hold them discharged from such offense.
According to the evidence presented by the district attorney at the trial, the defendant Manuel García Quiñones went, on May 22, 1933, to a farm owned by Justo Brañuelas in the ward of Dajaos of Bayamón and there entered into negotiations with him for the purchase of 14 oxen, it being agreed that on the following Saturday, May 27, Brañuelas would *21have the animals together near the highway in a place where they were to he weighed. On May 27, the said defendant returned to Brañuelas’ farm and the 14 oxen were weighed, which at the agreed price per arroba gave them a value of $583.50, which according to the owner of the animals onght to have been paid at that time. However, as García Quiño-nes stated to Brañuelas that he did not have the money with him and that he should go with him to Central Vannina in Bio Piedras, in the automobile in which he was traveling, because there José Morán, who was known to Brañuelas as a buyer of cattle, would give him the money to pay for the oxen, Brañuelas consented and delivered the oxen to Garcia, who ordered a laborer he had with him and two more whom he hired on the spot, to take the cattle and drive them to Juan Quirós, the other defendant. Brañuelas and his nephew went with Garcia to Bio Piedras, where at Central Vannina, Garcia got out of the car. After having waited for some time for Garcia to return, Brañuelas -and his nephew went back to Bayamón, where he filed charges as to what had happened. When about five o’clock in the afternoon the laborers reached Bayamón with the cattle, they found Quirós on the street. He directed them to drive the cattle to a field adjoining the town, where the cattle were seen by the police that same afternoon. That night Brañuelas recovered his oxen, and at that time Quirós stated that he had bought them from Garcia. Quirós hired Alejandro Ortiz to help him drive the oxen when they were about to arrive and told him that he had bought them from Manuel Garcia for $400 and paid the laborers who were driving them. Quirós was engaged in slaughtering cattle for a butcher shop which he has in Ba-yamón, and consequently in the purchase of cattle.
The evidence in defense of Quirós consisted in his own testimony, according to which he had been engaged for many years in slaughtering cattle, for which business he had to buy cattle from various vendors; that he knew the other defendant, from whom he used to buy cattle when he was with *22José Morán; and that on the day in question he delivered $400 to Manuel García Quiñones in the morning for some cattle which he said that he had bought and had to pay for, and which he was selling to Quirós; that on other occasions he had given money to Manuel García Quiñones with which to buy cattle and that he offered to pay him $3 per arroba, Manuel García Quiñones’ profit being what he could get at less than that price; and that upon learning from Brañuelas that the cattle had been stolen from him, he went immediately to the district attorney and told him that he had bought them from Manuel García Quiñones, whom he went out to locate, finding him in Río Piedras, and took him to the district attorney. A witness testified that on that morning he had seen Quirós deliver the said sum to Manuel García Qui-ñones.
Manuel García Quiñones also testified, and stated that Quirós gave him $400 for some cattle he was going to buy for Quirós, and that he delivered that sum to Justo Brañue-las when the cattle were delivered to him after having been weighed.
In the case of People v. Torrellas, 10 P.R.R. 514, this court said that what is punishable under section 62 of the Penal Code is the confederation of two or more persons to commit some act which is either a crime in itself or expressly prohibited by the chapter on conspiracy. That section makes punishable a conspiracy to cheat and defraud any person of any property by any means which are in themselves unlawful, or to obtain money or property by false pretenses. And in the case of People v. Díaz, 22 P.R.R. 177, we have declared that section 62 just mentioned refers solely to the acts of conspiracy regardless of whether the object of the conspiracy is carried out or not, since the acts of the conspiracy and those of the commission of the crime which is the object of the conspiracy are distinct acts. A conspiracy may be proved' by circumstantial evidence; and if, there being two defendants, there-is evidence that one of them has committed the *23crime but not that there was an agreement between them to commit it, the defendants must be held not gnilty of the offense of conspiracy, since there is no agreement of two or more persons. People v. Torrellas, supra.
In the case at bar, there is evidence against Manuel Garcia Quiñones of having defrauded Justo Brañuelas 'of his property by deceit, although we do not hold that he committed that offense since he has not been accused, tried, or convicted of it. The present charge is one of conspiracy with Juan Quirós Díaz to commit it. But the circumstantial evidence appearing in the record is not sufficient to hold that both defendants are guilty of conspiracy. Neither the fact that Quirós, who is a buyer of cattle for his butcher shop, received the cattle belonging to Brañuelas, which after having been driven through the streets of Bayamón, were placed and left in fields adjoining the town, in plain sight; nor the fact that .he paid the laborers who drove them by day, are circumstances which necessarily show a conspiracy between the two defendants, considering also that Quirós told the policeman Alers and Brañuelas that he had bought those oxen for $400 from Manuel Garcia when they went to seize them. Consequently, the evidence offered by the prosecution, taken independently of the evidence presented by the defense, was not sufficient to find the appellants guilty of the offense of conspiracy, and accordingly the judgment appealed from must be reversed and another rendered instead discharging both defendants.